      Case 5:21-cv-00075 Document 1 Filed on 07/23/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

JOSE JUAN SOSA                  §
      Plaintiff,                §
                                §
V.                              §                          Civil Action No. 5:21-cv-00075
                                §
JORGE ALEJANDRO GONZALEZ        §
RODRIGUEZ, TRANSPORTES DE CARGA §
FEMA, SA DE CV, AND SCHNEIDER   §
NATIONAL, INC.,                 §
    Defendants.                 §

       DEFENDANT SCHNEIDER NATIONAL, INC.’S NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       COME NOW Defendant Schneider National, Inc. and files its Notice of Removal, and

would respectfully show unto the Court as follows:

                                         I.
                                 PROCEDURAL HISTORY

       1.     Plaintiff filed suit in Cause No. 2021CVA000990D1, in the 49th Judicial District

Court of Webb County, Texas on or about May 26, 2021. All named Defendants were served on

June 23, 2021 through The Texas Secretary of State. Defendant Schneider National, Inc. filed a

timely answer on July 16, 2021, as well as an amended answer on July 23, 2021.

       2.     Defendant Schneider National, Inc. has filed this Notice of Removal within the

time period required by 28 U.S.C. § 1446(b).

                                          II.
                                  NATURE OF THE SUIT

       3.     Plaintiff alleges that on or about June 5, 2019, he sustained injuries and damages

as a result of a motor vehicle accident that occurred in Laredo, Webb County, Texas.




                                               -1-
       Case 5:21-cv-00075 Document 1 Filed on 07/23/21 in TXSD Page 2 of 4




        4.      According to Plaintiff’s Original Petition, Plaintiff is a citizen of the State of

Texas and resides in Webb County, Texas. See Plaintiff’s Original Petition, section II.

        5.      Defendant Jorge Alejandro Gonzalez Rodriguez is a citizen of Mexico, residing in

Mexico. See Plaintiff’s Original Petition, section II.

        6.      Defendant Transportes De Carga Fema, Sa De Cv is a place of business

incorporated in Mexico with its principal place of business in Mexico. See Plaintiff’s Original

Petition, section II.

        7.      Defendant Schneider National, Inc. is a corporation with its principal place of

business in the State of Wisconsin and is incorporated under the laws of the State of Wisconsin.

See Exhibit “A”, Affidavit of Denise Lukowitz.

                                            III.
                                    BASIS FOR REMOVAL

        8.      Removal is proper because there is complete diversity of citizenship between

Plaintiff and Defendants.

        9.      Plaintiff is an individual who resides in Webb County, Texas. See Plaintiff’s

Original Petition, section II.

        10.     Defendant Jorge Alejandro Gonzalez Rodriguez is a citizen of Mexico, residing in

Mexico. See Plaintiff’s Original Petition, section II.

        11.     Defendant Transportes De Carga Fema, Sa De Cv is a place of business

incorporated in Mexico and its principal place of business is in Mexico. See Plaintiff’s Original

Petition, section II.

        12.     Defendant Schneider National, Inc. is a company incorporated under the laws of

the State of Wisconsin, whose principal place of business has at all relevant times been

maintained in the State of Wisconsin. See Exhibit “A”, Affidavit of Denise Lukowitz.

                                                 -2-
       Case 5:21-cv-00075 Document 1 Filed on 07/23/21 in TXSD Page 3 of 4




        13.     As pleaded by Plaintiff, the amount in controversy exceeds $75,000.00. See

Plaintiff’s Original Petition, section IX.

                                           IV.
                                 VENUE AND JURISDICTION

        14.     Venue for this removal is proper in this district under 28 U.S.C. § 1441(a)

because this District and Division embrace the place in which the removed action has been

pending.

        15.     This Court has jurisdiction of this action by virtue of the provisions of 28 U.S.C. §

1332 in that this is a case of complete diversity of citizenship between the parties with the

amount in controversy exceeding $75,000.00, exclusive of interest and costs.

                                 V.
       DEFENDANT’S NOTICE OF REMOVAL IS PROCEDURALLY CORRECT

        16.     Defendant Schneider National, Inc. has attached to this notice all process,

pleadings and orders filed in the state court action as required by 28 U.S.C. §1446(a). (See

Exhibit B, Index of Matters Being Filed).

                                              VI.
                                         JURY DEMAND

        19.     Plaintiff and Defendant Schneider National, Inc. have made a demand for a jury

trial in State District Court.

                                           VII.
                                  NOTICE TO STATE COURT

        20.     Defendant Schneider National, Inc. will promptly file a copy of this Notice of

Removal with the Clerk of the State Court in which this action is pending.




                                                -3-
      Case 5:21-cv-00075 Document 1 Filed on 07/23/21 in TXSD Page 4 of 4




                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT L.L.P.
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512/329-3290
                                                    888/255-0132 fax


                                                    By: /s/ Lynn S. Castagna
                                                       Lynn S. Castagna
                                                       Federal ID No. 21871
                                                       State Bar No. 03980520
                                                       Lynn@texasdefense.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     SCHNEIDER NATIONAL, INC.


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

       VIA FACSIMILE: 210/735-4167
       And/or VIA E-MAIL
       Andrew E. Toscano
       GENE TOSCANO, INC
       846 Culebra Road
       San Antonio, Texas 78201

and in accordance with the Federal Rules of Civil Procedure, on the 23rd day of July, 2021.


                                                 /s/ Lynn S. Castagna
                                                Lynn S. Castagna




                                              -4-
